Citation Nr: 1218751	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for mengingioma, status post craniectomy and shunt placement, to include as secondary to an in-service head injury, and/or secondary to Agent Orange exposure.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a cognitive disorder.

3.  Entitlement to an increased disability rating for service-connected residuals of a gunshot wound (GSW), with a history of fractures to the left scapula and left anterior ribs, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to March 1964 and from October 1966 to May 1978.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2010 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

Although the Veteran's claim for service connection has previously been identified and developed as entitlement to service connection for PTSD, the Board finds that, based on his description of his symptoms and the medical evidence of record, as will be discussed further, his claim also reasonably encompasses his diagnosed cognitive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Therefore, the issue on the title page has been modified to reflect this.

The issue of entitlement to an increased disability rating for residuals of GSW to the left chest is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for mengingioma, status post craniectomy and shunt placement was initially denied by the RO in a December 1991 rating decision on the basis that there was no evidence that it was incurred in service or a result of any head injury therein.  An April 1995 rating decision denied the claim on the basis that it was not related to his in-service exposure to herbicides and was neither incurred in nor caused by his service.  The Veteran did not appeal either decision.

2.  In an April 1998 rating decision, the RO denied the Veteran's request to reopen his claim for entitlement to service connection for residuals of a head injury, to include mengingioma, on the basis that he had not submitted new and material evidence.  The Veteran did not appeal the adverse determination.

3.  The evidence received since the April 1998 rating decision is either cumulative or redundant, or does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for mengingioma, status post craniectomy and shunt placement, to include as secondary to an in-service head injury, and/or secondary to Agent Orange exposure.

4.  The Veteran does not meet the diagnostic criteria for a diagnosis of PTSD, and any currently diagnosed psychiatric disorder, to include diagnosed cognitive disorder, did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service, or any incident therein.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for mengingioma, status post craniectomy, shunt placement, to include as secondary to an in-service head injury, and/or secondary to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  A psychiatric disorder, to include PTSD and a cognitive disorder, was neither incurred in nor aggravated by active military service or the proximate result of a service-connected disability; and this condition cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Prior to initial adjudication of the Veteran's claims, letters dated in January 2007 and March 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, both letters also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the March 2007 letter provided the Veteran with adequate notice regarding the specific basis for the prior April 1995 denial of his claim for service connection for a mengingioma, status post craniectomy and shunt placement and what evidence would be necessary to substantiate the elements required to establish service connection for this disability.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA treatment records and adequate medical examination reports, as well as private treatment records and Social Security Administration (SSA) records are of record.  The Veteran's written contentions, as well as written statements from friends having personal knowledge of his conditions, are also of record.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claims.  

Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, it is concluded VA's notice and assistance obligations have been fulfilled.  

Analysis

New and Material

The Veteran is seeking to reopen his claim of entitlement to service connection for a mengingioma, status post craniectomy and shunt placement, which was originally denied by December 1991 and April 1995 rating decisions.  The December 1991 rating decision denied his claim on the basis that his brain tumor was not incurred in service and was not the result of any head injury therein.  At that time, the aspect of his claim claiming service connection secondary to his exposure to herbicides in service was deferred pending legislative changes.  The April 1995 rating decision denied his claim on the basis that it was not associated with his exposure to herbicides in Vietnam and there was no other basis for service connection.  The Veteran did not appeal either rating decision.  Most recently, the claim was denied by an April 1998 rating decision on the basis that new and material evidence had not been submitted and the Veteran did not appeal the determination.  That decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2011). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Reviewing the evidence submitted by the Veteran in his attempt to reopen his claim, the Board finds that he has not submitted new and material evidence.  The evidence on file at the time of the April 1998 rating decision included the Veteran's available service treatment records, a July 1978 VA compensation examination report, VA treatment records dating from April 1991 to January 1995, and a May 1997 letter from a VA physician outlining the Veteran's diagnoses, surgeries and treatment.  Written statements of 3 other veterans who had seen the Veteran after he was wounded in 1968 and had personal knowledge of his injuries at the time were also of record.  Each statement indicates that the Veteran incurred a head injury at the time he sustained a gunshot wound to the left chest.  As noted above, the December 1991 decision, in denying the Veteran's claim, determined that his brain tumor was not incurred in service or the result of a head injury therein.  The April 1995 decision determined that there was no medical evidence that his brain tumor was associated with his exposure to herbicides in service.  

The evidence associated with the claims files since the April 1998 rating decision consists of duplicative and ongoing VA treatment records dating from June 1991 to February 2011 and April 2007 VA psychiatric and orthopedic compensation examination reports, as well as a January 2011 VA psychiatric examination report and a December 2011 dermatological examination report.  Private treatment records, dating from 1988 to August 1992, as well as January 1992 and August 2000 psychological evaluations conducted for consideration of SSA disability benefits were also associated with the claims files.  The additional medical evidence received is either duplicative or cumulative of previously considered evidence and does not raise a reasonable possibility of substantiating the claim.  The submitted treatment records show that a large mengingioma was first diagnosed in June 1991.  The treatment records show ongoing treatment for symptoms attributed to the mengingioma, the resultant craniectomy and subsequent surgeries.  The treatment records and examination reports do not etiologically link the Veteran's mengingioma to his service, a head injury in service or to his exposure to herbicides in service.

The Veteran has also submitted several statements regarding the circumstances surrounding his GSW in 1968.  He repeatedly stated that when he was shot, he fell approximately 6 feet off the "duster" he was on and had a dent in his head.  He also submitted a copy of a February 2000 electronic mail from another veteran who was wounded that same day and believed he saw the Veteran fall.  This evidence is also cumulative of evidence of record at the time of the April 1998 rating decision, as the Veteran had submitted written statements from 3 other veterans indicating he had a head injury in addition to his GSW.  Moreover, while the Veteran's statements regarding the etiology of his current residuals of mengingioma, status post craniectomy and shunt placement are presumed to be credible, lay assertions of medical causation cannot serve as the predicate to reopen a claim.  YT v. Brown, 9 Vet. App. 195 (1996).  

Finally, the Veteran has submitted two articles from the internet regarding the etiology of brain cancer and tumors.  The first, a 2008 update from the National Academy of Sciences regarding Veterans and Agent Orange, shows that there was inadequate or insufficient evidence to determine whether there was an association between exposure to chemicals and brain cancer.  The second text, also dated in 2008, from Reuters, shows that research studies found that women exposed to herbicides at work had a higher risk of developing mengingiomas.  However, the text specifically notes that there was no link between herbicide exposure and brain cancer in men.  Therefore, the Board finds that the articles do not address an unestablished fact necessary to substantiate the Veteran's claim as the articles tend to contradict his contentions.  Sacks v. West, 11 Vet. App. 314 (1998).  Thus, the Board finds that the medical articles submitted by the Veteran are insufficient to establish the medical nexus absent at the time of the prior denials.   

For these reasons, the Board determines the evidence submitted subsequent to the April 1998 rating decision is either cumulative or redundant of evidence previously submitted and does not relate, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, and, in any event, does not raise a reasonable possibility of substantiating his claim.  Consequently, the evidence received since the last final disallowance of the Veteran's claim is not new and material, and his petition to reopen the claim for service connection for mengingioma, status post craniectomy and shunt placement, to include as secondary to an in-service head injury, and/or secondary to Agent Orange exposure, must be denied.  38 U.S.C.A. § 5108.





Service Connection

The Veteran contends that he has PTSD as a result of his active duty.  Alternatively, he contends that he currently has a psychiatric disorder, predominantly diagnosed as a cognitive disorder, as a result of a head injury he sustained in service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including psychosis).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence of record is against the Veteran's claim for service connection for a psychiatric disorder, to include his diagnosed cognitive disorder and alleged PTSD.  

Initially, the Board acknowledges that the Veteran and the veterans who served with him who submitted written statements on his behalf are competent to give evidence about what they observed; i.e., that the Veteran was shot in 1968 and was transported to a medical facility in a helicopter with a body bag containing the body of another soldier he served with.  Another friend is also competent to state that he has observed a huge change in the Veteran's mental clarity, memory, ability to reason and personality since his craniectomy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran's friend as a lay person has not been shown to be capable of making medical conclusions, thus, his statements that he believes the Veteran is exhibiting PTSD symptoms stemming from the traumatic experience of being wounded are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that the April 2007 VA psychological examination report is more probative on the question of proper psychiatric diagnosis than the VA treatment records, dated in April and June 2004, and indicating an assessment of PTSD in addition to an organic brain syndrome or traumatic brain injury.  In this regard, the Board finds that the medical opinion against a PTSD diagnosis is more persuasive as it included a detailed analysis of all of the evidence of record, and offers a rational basis for its conclusions.  The VA examination report was completed with consideration of the Veteran's reported stressor history and specifically noted that the Veteran's claims files had been reviewed.  The April 2007 VA examiner specifically found that the Veteran did not meet all the criteria for a diagnosis of PTSD.  In contrast, a review of the VA treatment records indicating a PTSD diagnosis reveals no evidence that the examiners had access to his service records or that they reviewed earlier treatment records.  In general, psychiatric history is relevant to determining a psychiatric diagnosis, and the Board concludes that it is particularly relevant in this case where that history indicates other diagnosed psychiatric disabilities.  Cf. 38 C.F.R. §§ 4.2, 4.13, 4.125; see Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file).  Likewise, there is no indication that the treating examiners conducted any psychological testing and did not indicate what criteria were met for the diagnosis of PTSD.  As such, the Board is free to favor one medical opinion over another when the reasons for doing so are adequately explained.  See Evans v. West, 12 Vet. App. 22, 26 (1998); Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it is not error for the Board to value one medical opinion over another, so long as a rationale basis for doing so is given).

With regard to the Veteran's claim for a psychiatric disorder other than PTSD, the preponderance of the evidence of record does not demonstrate that his current psychiatric disorder, predominantly diagnosed as organic brain syndrome or cognitive disorder, had its onset prior to 1991, more than 13 years after his discharge from service in May 1978.  Likewise, the Board finds the preponderance of the evidence of record does not etiologically link the Veteran's current psychiatric disorder to his service or any incident therein, notably to any head injury.  VA treatment records, dating from June 1991 to February 2011, repeatedly note that the Veteran's diagnosed cognitive disorder is due to his mengingioma and resultant surgeries, a condition for which service connection has been denied.  Moreover, both the April 2007 and January 2011 VA psychological examiners, after reviewing his claims files and examining the Veteran, have attributed his diagnosed cognitive dysfunction or disorder to his brain tumor status post multiple surgeries and radiation therapy.  The January 2011 VA examiner further opined that there was no evidence of any current residuals of any possible traumatic brain injury the Veteran may have sustained in service.  Both examiners provided rationale for their opinions.  The Board finds the medical evidence of record more probative regarding the etiology of the Veteran's current psychiatric disorder than his current assertions and beliefs.  

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for a psychiatric disorder, to include PTSD and a cognitive disorder, must be denied.  38 U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence not having been received, the claim for service connection for residuals of a mengingioma, status post craniectomy and shunt placement, is not reopened.  The appeal is denied.

Service connection for a psychiatric disorder, to include PTSD and a cognitive disorder, is denied.


REMAND

The Veteran is currently in receipt of a 20 percent disability evaluation for residuals of a GSW to the left chest, rated under 38 C.F.R. § 4.73, Diagnostic Code 5321 for muscles of respiration.  The 20 percent disability evaluation is the maximum available under that code and the rating is protected by law pursuant to 38 C.F.R. § 3.951(b).  

Potentially higher evaluations are available for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6843, for traumatic chest wall defect.  Under 38 C.F.R. § 4.97, Diagnostic Code 6843, disability evaluations are rated from 0 to 100 percent under the general rating formula for restrictive lung disease, and require the use of pulmonary function testing.  However, a note to the code clearly specifies that when, as here, Muscle Group XXI is involved, a separate rating is not available.  Therefore, the Veteran potentially would receive the benefit of the higher of either rating under Diagnostic Code 5321 or Diagnostic Code 6843, since they cannot be rated separately.  

The service treatment records regarding initial treatment for the Veteran's 1968 GSW are unavailable; however, later service treatment records do indicate that there was a partial resection of the left lung.  Although service treatment records and earlier VA examination reports show no respiratory residuals, the Veteran complained of increased shortness of breath with exertion at his April 2007 VA compensation examination.  The diagnoses included residuals of GSW to the left chest wall with increasing shortness of breath.  However, there was no pulmonary function testing administered to determine the severity of the Veteran's respiratory complaints.  As a result, a VA respiratory examination with pulmonary function testing should be performed to determine whether the Veteran is entitled to a higher evaluation under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6843.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA pulmonary examination to address the extent of any current residuals of his gunshot wound of the left chest, including whether it is medically appropriate to characterize any respiratory impairment found, to be a result of restrictive lung disease due to traumatic chest wall defect.  The claims files must be made available to and reviewed by the examiner.  All necessary special studies should be performed, to include pulmonary function tests and all pertinent clinical findings reported in detail.  

2.  After completing the above actions, and any other development deemed necessary, the claims must be readjudicated to include consideration of 38 C.F.R. § 4.97, Diagnostic Code 6843, Note (3) that specifies when, Muscle Group XXI is involved, a separate rating is not available, with respect to the increased disability rating claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


